—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about April 8, 1994, which denied defendant’s motion for summary judgment, and granted plaintiff’s cross motion to amend the caption, unanimously affirmed, with costs.
The IAS Court properly allowed plaintiff to amend the caption so as to substitute Chase Manhattan Bank, N. A. as party-defendant in place of Chase Manhattan Banking Corporation, also known as Chase Manhattan National Corporation, in view of the evidence, including an offer of settlement from Chase Manhattan Bank, N. A. and service of process upon an agent who was authorized to accept service on behalf of both entities, that Chase Manhattan Bank, N. A. was, or should have been, apprised of the pending action and the absence of any evidence that Chase Manhattan Bank, N. A. would otherwise be prejudiced by the amendment (CPLR 305 [c]; see, Simpson v Kenston Warehousing Corp., 154 AD2d 526; Lunn v Holiday Corp., 167 AD2d 818, after remand 181 AD2d 1037). Concur—Wallach, J. P., Rubin, Ross, Asch and Mazzarelli, JJ.